Title: To Thomas Jefferson from Samuel Carswell, 30 September 1807
From: Carswell, Samuel
To: Jefferson, Thomas


                        
                            Sir
                            
                            
                                Philad Sepr 30th 1807
                        
                        
                            an ardent desire so far as is within the compass of my abilities, to
                            Conduce to the prosperity of the United States, as administered, by the present Executive, I hope will excuse the freedom,
                            taken in addressing you on the present occasion. as the death of Genl Peter Mughlenburg, has left this port without a
                            collector, & understanding that Genl John Steel is an applicant, with great deferance I beg leave to Recommend him
                            to fill that vacancy, living upon the spot. I have had an opportunity of having several persons proposed as Genl
                            Mughlenburgs Successor & am happy to assert that none would give more general Satisfaction than G. J Steel, a man
                            of the most unimpeachable Character of extensive information & Active abilities. he may be properly called a
                            Revolutionary Character having entered the army in 1776 & Continued in it till the termination of the war in 83 these are facts I am bold to  his political enemies can not contradict, Mr Steels labours under a great disadvantage in not
                            being honored with a personal acquaintance with your Excellency this
                            much I have taken the liberty of Saying in Commendation of a meritorious Character, Resting perfectly Satisfied
                            as the Result, with Sentiment of High Respect I am
                        Your ob Hble S
                        
                            Saml Carswell
                            
                        
                    